Citation Nr: 0212720	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-06 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970, and had one month and 23 days of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

In April 2002, the veteran and his wife appeared at a hearing 
at the RO before the undersigned Board Member.  The 
transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder evaluated as 70 percent disabling; and erectile 
dysfunction, evaluated as zero percent disabling.  The total 
combined rating is 70 percent from September 17, 1999.

2.  The veteran has completed four years of a high school 
education and works part-time as a television repair person.  

3.  The veteran's service-connected disabilities alone are of 
such severity that they preclude him from securing or 
following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 4.16, 4.18 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a claim for a total 
rating filed by the veteran in October 2000.  In filing the 
claim, the veteran used VA Form 21-8940, Veteran's 
Application for Increased Compensation Based On 
Unemployability, the form created by VA for that purpose.  
The claim appeared substantially complete on its face.  The 
veteran clearly identified the disabilities in question and 
the benefits sought.  Further, he set out the bases for the 
claim.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a November 
2000 rating decision; April 20001 letter from the RO 
informing the veteran of his rights and obligations under the 
VCAA; and the August 2001 statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained or attempted to obtain the 
veteran's VA treatment records and private treatment records 
as they were identified by the veteran.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  Any question regarding 
notification of the veteran of what evidence he was required 
to provide and what evidence the VA would attempt to obtain 
has essentially been rendered moot by the favorable decision 
herein.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded pertinent VA 
examinations in March 1999 in conjunction with his claim of 
service connection for post-traumatic stress disorder, and in 
April 2001 and December 2001 in conjunction with his 
psychiatric hospitalizations.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Laws and Regulations

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the obtaining and 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 
60 percent disabling.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of calculating such percentage thresholds, 
disabilities of both lower extremities, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action shall be deemed one 
disability.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
disability, when it is satisfactorily shown that he or she is 
unable to secure further employment.  Where disabilities are 
shown to be static in nature, a showing of continuous 
unemployability from the date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims and, if the employment was 
occasional, intermittent, try-out, or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
38 C.F.R. § 4.18 (2001).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Factual Background

In the present case, the evidence of record indicates that 
the veteran attained the rank of Sergeant (E-4) and that he 
served as an Air Force Security Policeman during active duty.  
Since his discharge from active service, he has worked as a 
television repairman, and he has been self-employed in that 
business from 1974 to the present.  

In June 1998, the veteran was diagnosed by a private 
psychiatrist as having an anxiety/depressive disorder.  In 
August 1998, the veteran was hospitalized for 10 days in the 
VA psychiatric ward following complaints of suspicion of 
others, a feeling that the CIA was after him, nightmares, 
disturbing war memories, a fear that the evil half of his 
brain was taking over, and a fear that he may kill people.  
It was noted that the symptoms had been worsening since the 
1980's when he began guarding his family home against the 
CIA, armed and in full uniform.  At the time of admission, 
the veteran was reportedly unable to concentrate and had to 
temporarily close his television repair shop.  He had 
recently gotten lost in his own neighborhood and was unable 
to remember how to start his lawnmower.  The diagnosis of 
post-traumatic stress disorder; rule-out delusional disorder 
was made.  His psychosocial problems were noted to be 
occupational and financial problems.  He was assigned Global 
Assessment of Functioning (GAF) scores of from 50 to 60.  He 
was discharged with medications of Haloperidol and Oxazepam 
and scheduled for regular follow-up psychiatric therapy.  He 
was thereafter enrolled in the VA psychiatry primary care 
clinic.  

In a follow-up VA psychiatric outpatient visit of September 
28, 1998, the veteran reported that he was still experiencing 
one to five flashbacks related to Vietnam per day, but that 
he was sleeping better.  It was noted that the veteran was 
trying to catch up with the repairs of the family business, 
but was feeling stressed because of his inability to 
concentrate.  The veteran's spouse privately expressed a 
concern that the veteran did not appear able to focus on his 
work.  

In October 1998, the veteran's spouse contacted the VA 
psychiatric clinic to cancel a scheduled appointment for the 
veteran because she had arranged a trip for him to the 
mountains to relax.  She also expressed the belief that the 
veteran was in need of medication changes, indicating that 
the veteran wanted to sleep all the time, and that he had no 
interest in conversation.  The veteran's spouse expressed 
frustration at dealing with him and noted that the veteran 
had recently had a job at a school but went to the wrong 
school.  

Upon VA examination in March 1999 for compensation purposes, 
the veteran noted that he had worked as a television repair 
person since 1971, and had had his own business since 1975.  
He complained that he had difficulty working more than half a 
day due to increasing anxiety and nervousness.  Upon 
examination, the veteran was psychomotor agitated.  He 
requested that a police officer accompany him to the 
interview due to the fact that he did not trust himself.  
Following examination, the diagnosis was post-traumatic 
stress disorder in partial remission.  The GAF assigned was 
55.  

In September 1999, the veteran was admitted for 
hospitalization to the VA psychiatric clinic following 
recurring "bad thoughts" of killing others.  He blamed all 
of his problems on the government.  He reported frequent 
nightmares, and was easily startled.  He also admitted to 
auditory hallucinations of helicopters.  The veteran was 
admitted voluntarily for an increase in delusions with 
associated suicidal/homicidal ideations.  The diagnoses upon 
admission were delusional disorder; history of post-traumatic 
stress disorder; and depression.  It was noted that the 
veteran's mental illness interfered with his work and 
family/friends relationships.  The GAF assigned was 15-20.  

In March 2000, the veteran was admitted for hospitalization 
for 10 days to the VA psychiatric clinic.  The admission 
diagnosis was an acute exacerbation of his post-traumatic 
stress disorder.  The veteran reported frequent onset of 
insomnia secondary to nightmares, flashbacks, auditory 
hallucination (helicopters) and worsening of avoident 
behavior.  He had been stable on Olanzapine, Thioridazine, 
and Sertaline.  While hospitalized, the veteran's medications 
were adjusted and a marked decrease in anxiety symptoms was 
noted.  The discharge diagnosis was an "acute exacerbation 
of his post-traumatic stress disorder, now stable in 
remission."  

The veteran was seen on an outpatient basis by VA in April 
2000 for ongoing psychiatric symptoms.  His stresses were 
reported to be business and the ongoing symptoms.  The 
impressions were delusional disorder and post-traumatic 
stress disorder.  The psychosocial problem was interference 
with work.  The GAF assigned was 50.  

In June 2000, the veteran was admitted for VA psychiatric 
hospitalization following complaints of flashbacks and 
nightmares over a two year period.  He reported that at the 
time of admission, he had trouble doing fine work as a 
television repair person because of his nerves.  He reported 
that he was unable to stay focused over two to three hours at 
a time on his job because of nervousness.  He stated that he 
had no other stressors other than his job.  The impressions 
were vague complaints without objective findings; history of 
post-traumatic stress disorder per service connection; and 
possible depression or dysthymia.  

The veteran was seen on an outpatient basis by VA in July 
2000 for ongoing psychiatric symptoms.  He reported that he 
was only able to work 3 hours per day because of his 
nervousness.  He stated that he would like to be able to work 
more.  The examiner's impression was that the veteran showed 
chronic symptoms of post-traumatic stress disorder and was 
doing fairly well but hoped to increase his ability to work 
without feeling nervous.  

VA outpatient treatment records reflect that for the 
remainder of 2000 and the early part of 2001, the veteran 
continued to have difficulty with anger, irritability, 
depression, flashbacks, and nightmares.  His medication was 
noted to include Depakote, Xanax, Serzone, and Olanzapine.  
In February 2001, he was noted to still run the TV repair 
shop but was not able to work as long hours as he would like 
due to stress and grogginess.  The impression continued to be 
post-traumatic stress disorder.  

In April 2001, the veteran was admitted for hospitalization 
for 5 days to the VA psychiatric clinic.  The admission 
diagnosis was post-traumatic stress disorder exacerbation.  
The psychosocial problems were noted to be chronic mental 
illness and poor coping skills.  The GAF assigned was 35.  
The veteran admitted to 6 to 8 prior suicide attempts.  
During hospitalization, nightmares became less intense, and 
the veteran was generally feeling better.  The discharge 
diagnosis was post-traumatic stress disorder exacerbation.  
Discharge medications included Alprazolam, Divalproex, 
Naproxen, Nefazodone, and Olanzapine.  

VA outpatient treatment records reflect that for the 
remainder of 2001, the veteran continued to be treated on a 
regular basis with individual psychiatric therapy for 
difficulty with anger, irritability, depression, flashbacks, 
and nightmares.  The diagnoses continued to be delusional 
disorder and post-traumatic stress disorder.  The GAF scores 
assigned were from 50 to 55.  

In December 2001, the veteran was admitted for 
hospitalization for 4 days in the VA psychiatric clinic for 
progressive worsening symptoms of his post-traumatic stress 
disorder.  He reported symptoms including frequent outbursts 
of anger, with the last few resulting in the loss of long 
time customers in his business.  The admission diagnoses were 
post-traumatic stress disorder chronic acute exacerbation; 
and dysthymic disorder.  The stressors were noted to be 
chronic mental illness, family stressors, loss of work, and 
estrangement from wife.  The GAF assigned was 35.  The 
discharge diagnoses were post-traumatic stress disorder 
exacerbation; possible obsessive compulsive disorder; and 
history of dysthymic disorder.  The GAF assigned was 50.  
Discharge medications included Alprazolam, Divalproex, 
Naproxen, Nefazodone, and Olanzapine, Vitamin E, and 
Sertaline.  

The veteran and his spouse appeared at a hearing before the 
undersigned in April 2002.  The veteran testified that he was 
only able to work 3 to 4 hours per day in his television 
repair shop, and that his work time had deteriorated from 20 
hours per week to 15 hours per week within the previous 
couple of months.  He testified that his yearly net income 
had been reduced from $25,000 per year to $100 per week 
($5,200 per year).  He stated that he would like to work more 
hours but that the symptoms of his post-traumatic stress 
disorder, including nerve problems that caused his hands to 
shake, precluded it.  He listed his medications, and stated 
that he would like to take less because they make him 
sluggish.  He testified that when he cuts back on his 
medication, however, his symptoms become worse.  His wife 
testified regarding how she and their son had assisted the 
veteran in his business.

In the course of his hearing, the veteran presented three 
letters from individuals who have reportedly known him for 
many years.  These letters generally reflect the impressions 
of the individuals to the effect that over the past five 
years the veteran's character had drastically changed from a 
"happy go lucky type of guy" to a despondent, withdrawn 
individual.  They note that the veteran was previously able 
to work long hours, but was no longer able to work even full 
days.  The veteran testified that one of the individuals who 
wrote a letter was a nurse who had visited him on several 
occasions when he was experiencing acute symptoms of anxiety 
and nervousness.  He stated that if it was not for her 
frequent intervention, he would have to report for 
psychiatric hospitalization more frequently.  

Analysis

The veteran has alleged that because of his psychiatric 
disability he has not been able to work full-time and works 
instead a part-time schedule of from 15 to 20 hours per week.  
He has claimed that his service-connected disabilities, 
notably his post-traumatic stress disorder, have made gainful 
employment impossible.  

Service connection is in effect for post-traumatic stress 
disorder evaluated as 70 percent disabling; and erectile 
dysfunction, evaluated as zero percent disabling.  The total 
combined rating is 70 percent from September 17, 1999.  He 
thus meets the percentage requirements of 38 C.F.R. 
§ 4.16(a).

As an initial matter, the Board observes that the medical 
evidence, reported above, includes references to a delusional 
disorder and dysthymic disorder in addition to his service-
connected post-traumatic stress disorder.  In the absence of 
evidence differentiating between these disabilities, the 
Board has evaluated the effect of the veteran's post-
traumatic stress disorder on his ability to work based on all 
of the reported psychiatric symptomatology.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) [the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

Upon review of the record, the Board finds that there is 
substantial evidence supporting a total rating for 
compensation purposes based on individual unemployability.  
The Board has competent medical records which viewed 
collectively do not provide substantial evidence against the 
claim.  The Board finds the records from the frequent periods 
of psychiatric hospitalization and even more frequent 
outpatient psychiatric treatment highly probative as they 
appear to reflect familiarity with the veteran's record.  

The Board notes that since 1998, the veteran has been 
assigned GAF scores on many occasions.  These scores have 
ranged between 15 and 60, but have generally been at 50 or 
less.  Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). 

A GAF from 51 to 60 reflects more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Significantly, the veteran's GAF has for the most part been 
50, and on two of the occasions that he has been 
hospitalized, he has been assigned a GAF score of 35 upon 
admission.  No physician has specifically stated that the 
veteran is unable to work because of his service-connected 
disabilities.  An overview of the record discloses, however, 
that the veteran generally has faced serious impairment in 
his ability to work because of post-traumatic stress 
disorder, and when there was an exacerbation of that 
disorder, he was faced with a major impairment in his ability 
to work.  

Moreover, VA hospitalization and outpatient treatment records 
have consistently reported the veteran's complaints of an 
inability to work regular hours because of his post-traumatic 
stress disorder.  The work that the veteran seeks to follow 
is a profession that he has been in for over 30 years.  The 
Board must conclude that if he cannot follow a profession 
that he had previously mastered, he would not be able to 
successfully seek or follow any other gainful occupation.  
The record supports the finding that the veteran's service-
connected disabilities result in impairment of his 
intellectual functioning which, by themselves, prevent him 
from engaging in other sedentary employment.

The Board is aware that the veteran has continued to work in 
his television repair shop to this day, even in the face of 
the impairment of his service-connected disabilities.  The 
evidence, however, supports the finding that the veteran is 
precluded from working over 15 to 20 hours per week in that 
occupation, and that his yearly net income has been reduced 
from $25,000 per year to $5,200 per year.  He has also had 
the help of his wife and son running the business.  It must 
be concluded that the veteran's service-connected disorders, 
particularly his post-traumatic stress disorder, prevent him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  His current work may be considered marginal at the 
present time, yielding less than a living wage.

Finally, it should be noted that the veteran has not been 
found to have significant nonservice-connected disabilities, 
and therefore the evidence is such that the veteran's 
unemployability must be considered to be the sole result of 
his service-connected post-traumatic stress disorder.  Viewed 
objectively, the record does not appear to provide a 
substantial evidentiary basis for the continued denial of the 
claim.  Accordingly, the Board concludes that he is entitled 
to a total rating for compensation based on unemployability 
pursuant to 38 C.F.R. § 4.16 and 38 C.F.R. § 3.321(b) (2001).


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

